Citation Nr: 1118484	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) prior to November 8, 2007?

2.  What evaluation is warranted for PTSD from November 8, 2007?

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel  


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitlement to service connection for PTSD, and assigned a 30 percent disability rating effective August 22, 2007.  

In a March 2011 informal hearing presentation, the representative raised the issue of entitlement to a total disability rating based on individual unemployability pursuant to VAOPGPREC 6-96; 61 Fed. Reg. 66749 (1996).  Therefore, this issue is before the Board.  See also Rice v. Shinseki, 22 Vet. App 447 (2009).  

The issues of what evaluation is warranted for PTSD from November 8, 2007, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From August 22, 2007, to November 7, 2007, the Veteran's PTSD was not manifested by an occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

From August 22, 2007, to November 7, 2007, PTSD did not meet the criteria for an evaluation greater than 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

In September 2008, the RO granted service connection for PTSD effective August 22, 2007, and assigned a 30 percent disability rating effective that same date.

Rating criteria
 
Under the schedule of ratings for psychiatric disorders a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), p. 32).
 
Global assessment of functioning  scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Analysis

A review of the October 2007 VA examination report as well as pertinent VA records dated prior to November 7, 2007 reflects that from August 22 to November 7, 2007, the Veteran's PTSD was not manifested by an occupational and social impairment with reduced reliability and productivity.  The Board initially notes that much of the symptomatology that the Veteran, his daughter, his former employer, and his representative report pertain to the severity of his PTSD after November 7, 2007.  The question what rating is warranted after November 7, 2007, is the subject of the remand below.

As for flattened affect, in the March 2011 informal hearing presentation the representative notes that in 2009 his affect was described as flat.  The treatment mental status evaluations dated on August 15 and November 7, 2007, showed a somewhat constricted affect, and his affect at the October 2007 VA examination reflected a moderate decrease in range and intensity of his affect.  Nonetheless, the VA examiner described his affect as stable and his affect has not been described as flattened.  

As to circumstantial, circumlocutory, or stereotyped speech, in the March 2011 informal hearing presentation the representative noted that in December 2009 the Veteran's speech was somewhat slowed and, at times, he had problems finding words.  The evidence from August 22, to November 7, 2007, however, shows that his speech was described as coherent, goal-oriented, and lacking any obvious receptive or expressive language difficulty.  

Although VA mental status evaluations for treatment purposes revealed an anxious mood, there was no evidence of panic attacks more than once a week.  The representative argues that the Veteran has a memory impairment and has submitted evidence of difficulty understanding complex commands.  In a November 2008 statement, a former employer reported that the appellant used to have such a good memory and that he had had difficulty keeping up with the modernized equipment and paperwork.  In a January 2009 statement, the claimant's daughter, a registered nurse, noted that the appellant had difficulty completing tasks related to difficult directions or forgetting what he was doing.  Even though the August 2007 mental status evaluation showed impaired concentration at times, there was no evidence of difficulty understanding complex commands at that time.  Moreover, there was no evidence of impairment of short- and long-term memory during the period from August 22 to November 7, 2007.  As for impaired judgment and impaired abstract thinking, the mental status evaluations for treatment purposes reflected that perception was normal.  Though the mental status evaluations for treatment purposes reflected that his mood was anxious and dysthymic, there was no evidence of disturbances in mood and motivation during the period from August 22, to November 7, 2007.   

As for difficulty in establishing and maintaining effective work and social relationships, the October 2007 VA examiner noted that the Veteran reported that he had worked for the past 18 years by a state transportation department, that he had never missed work, and that he had never been terminated from a position due to alcohol use/abuse or PTSD symptoms.  The appellant reported that he got along well with coworkers and supervisors.  The examiner indicated that the claimant had relatively functional occupational employment.  The examiner, however, stated that his interpersonal and social functions had been more moderately impaired, as demonstrated by having few friends, preferring to be a loner, and being uncomfortable in public situations.  This evidence reveals that any occupational and social impairment was not of such severity that the claimant had an inability to establish and maintain effective relationships due to PTSD.  Indeed, the VA examiner described the Veteran's overall symptomatology as moderate in severity and assigned a Global Assessment of Functioning score of 55.  The treating nurse practitioner assigned a Global Assessment of Functioning score of 60-51, indicating moderate symptoms.  

In the March 2011 informal hearing presentation, the representative argues that under Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001), a 70 percent rating is warranted based on the assigned Global Assessment of Functioning scores.  The Board notes that Bowling applies to a claim involving pre-1997 diagnostic criteria for rating mental disorders.  See 38 C.F.R. § 4.132 (1996).  That regulation is not applicable to this decision.  Moreover, Bowling involved a veteran who had Global Assessment of Functioning scores of 50.  In this case, from August 27, to November 7, 2007, no medical professional has assigned a Global Assessment of Functioning score of 50 or lower.  The Board notes that many of the Global Assessment of Functioning scores cited by the representative are dated later than November 7, 2007.  Therefore, the medical evidence preponderates against finding that Global Assessment of Functioning scores assigned from August 22, to November 7, 2007, are reflective of an occupational and social impairment with reduced reliability and productivity.

In the March 2011 informal hearing presentation, the representative asserts that the Veteran displays grossly inappropriate behavior because of his history of getting into fights, his irritability, and the quickness of his anger.  An August 2007 statement from the Veteran reflects that his history of alcohol-related fighting was in the distant past.  VA mental status evaluations and the October 2007  VA examination report show that his behavior and demeanor were appropriate, and that alcohol dependence was in full sustained remission.  Thus, there is no evidence of grossly inappropriate behavior or impaired impulse control (to include periods of violence) during the period from August 22, 2007, to November 7, 2007.  

In the March 2011 informal hearing presentation, the representative argues that the Veteran reported suicidal ideation in June 2008.  During the period from August 27 to November 7, 2007, however, there was no evidence of suicidal ideation.  VA mental status evaluations for treatment purposes during that period showed no suicidal ideation.  At the October 2007 VA examination, the appellant denied any suicidal ideation at the present, but acknowledged being suicidal prior to initiating current mental health treatment four to five months ago, i.e., a time prior to the pertinent term at issue.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443  That said, based on the analysis above, the Board finds the appellant's symptoms to more nearly approximate the assigned 30 percent rating.  38 C.F.R. § 4.7.

The symptoms presented by the claimant's PTSD from August 22 to November 7, 2007, were fully contemplated by the rating schedule.  There is no evidence his disability picture was exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the pertinent term necessitated frequent hospitalization, or that this disability alone caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD from August 22 to November 7, 2007, is denied.


REMAND

There is medical evidence plus evidence showing that the Veteran quit his job in late 2008.  This may suggest that there has been an increase in severity of his PTSD since November 7, 2007.  The last formal VA compensation examination was completed in October 2007.  In light of the above, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).

Moreover, in September 2009, the appellant reported that he is receiving Social Security disability benefits.  The RO must obtain the records from the Social Security Administration.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has not adjudicated the issue of entitlement to a total disability rating based on individual unemployability, nor had an opportunity to fulfill its duty to notify or duty to assist with regard to any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

Finally, the RO should obtain any additional records from the Altoona VA Medical Center since February 2010 pertaining to psychiatric treatment of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any treatment records regarding care for posttraumatic stress disorder and tremors from the Altoona VA Medical Center since February 2010.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO cannot locate any pertinent records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to that disorder.  The examiner should note whether there has been an increase in severity since the last examination in October 2007 and, if so, the approximate date of the increase in severity.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the posttraumatic stress disorder alone.  A complete rationale for any opinion offered must be provided.
  
The VA examiner must append a copy of his or her curriculum vitae to the examination report. 
 
4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability in a formal rating decision.  In so doing, the RO must notify the Veteran of VA's duties to notify and assist him in the development of that claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  The Veteran is advised that the Board will only exercise jurisdiction over a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders if  he perfects a timely appeal to any adverse rating decision.
 
7.  Thereafter, the RO should readjudicate the claim of an increased rating for posttraumatic stress disorder since November 8, 2007.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case, with consideration of all of the evidence of record, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


